Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered October 2, 2002, convicting defendant, after a jury *360trial, of gang assault in the second degree and two counts of assault in the second degree, and sentencing him to an aggregate term of 4V2 years, unanimously affirmed.
The court properly denied defendant’s challenges for cause to two prospective jurors since in each instance the totality of the venireperson’s responses indicated an ability to decide the case impartially (see People v Arnold, 96 NY2d 358 [2001]). The first prospective juror’s clearly whimsical remark did not cast any doubt on her ability to be impartial and did not require any further inquiry by the court. The second prospective juror gave an unequivocal assurance that a negative experience in his prior jury service would not affect his impartiality, and his use of the phrase “I don’t think so,” viewed in context, clearly does not warrant a different conclusion (People v Chambers, 97 NY2d 417, 419 [2002]). Concur—Tom, J.P., Ellerin, Lerner and Marlow, JJ.